Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 1 of 10




          EXHIBIT 589
          Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 2 of 10




                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,                           )
BACKWOOD ENTERPRISES, LLC,                            )
OK PRODUCTIONS, INC., and                             )
BRETT MOSIMAN,                                        )
                                                      )      Case No. 5:15-cv-04890-KHV-KGS
                 Plaintiffs,                          )
                                                      )
v.                                                    )
                                                      )
THE MADISON COMPANIES, LLC, and                       )
HORSEPOWER ENTERTAINMENT, LLC,                        )
                                                      )
                 Defendants.                          )

                  PLAINTIFFS’ SECOND SUPPLEMENTAL DISCLOSURES

        Plaintiffs make the following supplemental disclosures pursuant to Rule 26(a)(1) and
the Scheduling Order in this case based upon information currently known and available to
them. Plaintiffs reserve the right to alter, amend, or supplement these disclosures, if necessary,
as additional information is discovered.

     I.         PERSONS WITH DISCOVERABLE INFORMATION THAT PLAINTIFFS
                MAY USE TO SUPPORT THEIR CLAIMS AND DEFENSES

           1.     Brett Mosiman (contact through Plaintiffs’ counsel)

        Mr. Mosiman has knowledge of the factual allegations in the Amended Complaint,
including but not limited to, Defendants’ breach of their contract to pay $750,000.00, fund
$500,000.00 of operating capital for the Thunder on the Mountain (“Thunder”) music festival, and
pay $80,000.00 for production of the festival in exchange for a 51% interest in Thunder. He also
has knowledge of Defendants’ bait and switch tactics, as well as Defendants’ pilfering of
Plaintiffs’ key partners and employees. Finally, Mr. Mosiman has knowledge of the devastating
impact Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to put on
music festivals going forward.




                                                 1
       Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 3 of 10




        2.     Matt Gough
               Barber Emerson, L.C.
               1211 Massachusetts St., P.O. Box 667, Lawrence, Kansas 66044-3351
               (785) 843-6600

      Mr. Gough has knowledge of the negotiations that occurred between the parties,
Defendants’ agreement to purchase 51% of Thunder, Defendants’ breach of the contract, and
Defendants’ bait and switch tactics.

       3.      Colleen Hodges
               Roark & Associates, 3504 Westridge Drive, Lawrence, Kansas 66049-2258
               (785) 842-3431

       Ms. Hodges has knowledge of Plaintiffs’ books and accounts and the devastating impact
Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to put on music festivals
going forward.

       4.      Mike Roark
               Roark & Associates, 3504 Westridge Drive, Lawrence, Kansas 66049-2258
               (785) 842-3431

       Mr. Roark has knowledge of Plaintiffs’ books and accounts and the devastating impact
Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to put on music festivals
going forward.

       5.      Brian Pilsl
               Tampa, Florida
               (303) 619-5129

        Mr. Pilsl has knowledge of Defendants’ daily involvement and control in Thunder,
including promoting, marketing, and sales. He also has knowledge regarding Defendants’ pilfering
of Plaintiffs’ key partners and employees and fraudulent business practices.

       6.      Brian Wingerd
               Lawrence, Kansas
               (785) 691-9616

        Mr. Wingerd has knowledge of Defendants’ daily involvement and control in Thunder,
including promoting, marketing, and sales. He also has knowledge regarding Defendants’ pilfering
of Plaintiffs’ key partners and employees and fraudulent business practices.

                                                2
      Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 4 of 10




       7.    Lyndsay McElderry (contact through Plaintiffs’ counsel)

       Ms. McElderry has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

      8.     Chelsea Boisen
             5938 S. Vail Rd., Boulder, Colorado 80303
             (785) 393-0234

       Ms. Boisen has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

      9.     Aaron Stehman
             Lawrence, Kansas
             (785) 764-9773

       Mr. Stehman has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

      10.    Isaac Flynn
             Lawrence, Kansas
             (785) 979-1853

       Mr. Flynn has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

      11.    Liz Larimore (contact through Plaintiffs’ counsel)

       Ms. Larimore has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

      12.    Nicole Geist (contact through Plaintiffs’ counsel)

       Ms. Geist has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.




                                              3
       Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 5 of 10




       13.    Julia Ozark
              718 Schwartz Rd., Lawrence, Kansas 66049
              (785) 760-3203

       Ms. Ozark has knowledge of Defendants’ daily involvement and control in Thunder
preparations, including promoting, marketing, and sales.

       14.    Todd Coder
              Birmingham, Alabama
              (205) 281-0889

       Mr. Coder has knowledge of the parties’ agreement and Defendants’ daily involvement
and control in Thunder preparation. He also has knowledge regarding valuation of music festivals
and damage to reputation due to cancellation of concerts.

       15.    A.J. Niland
              New Orleans, Louisiana
              (504) 235-4059

       Mr. Niland has knowledge of the music festival industry, valuation of music festivals,
damage to reputation due to cancellation of concerts, and Defendants’ pattern and practice of
fraudulent conduct, including bait and switch tactics.

       16.    Bob Vogt
              San Diego, California
              (707) 337-5275

       Mr. Vogt has knowledge of the music festival industry, valuation of music festivals,
damage to reputation due to cancellation of concerts, and Defendants’ pattern and practice of
fraudulent conduct, including bait and switch tactics. He also has knowledge regarding
the negotiations between the parties.

        17.   Chris Kennedy
              (345) 949-7576

       Mr. Kennedy has knowledge of Defendants’ fraudulent business practices.

       18.    Bill Leigon
              Napa, California

       Mr. Leigon has knowledge of Defendants’ fraudulent business practices.

                                               4
       Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 6 of 10




       19.     Jeff Kreinek
               (512) 731-9120

       Mr. Kreinek has knowledge of the music festival industry and Defendants’ daily
involvement and control in Thunder.

       20.     Aaron Pinkus
               (310) 962-9625

      Mr. Pinkus has knowledge of the music festival industry, valuation of music festivals, and
damage to reputation due to cancellation of concerts.

       21.     Briana Mosiman
               Lawrence, Kansas

       Ms. Mosiman has knowledge of Defendants’ agreement to purchase 51% of Thunder, and
the devastating impact Defendants’ conduct had on Plaintiffs’ finances, reputation, and ability to
put on music festivals going forward.

       22.     Chris Brown
               Denver, Colorado
               (303) 332-5442

      Mr. Brown has knowledge of the negotiations that occurred between the parties,
Defendants’ agreement to purchase 51% of Thunder, Defendants’ breach of the contract, and
Defendants’ pattern and practice of fraudulent conduct, including bait and switch tactics.

       23.     Bentley Hodges
               Denver, Colorado

       Mr. Hodges has knowledge of Defendants’ agreement to purchase 51% of Thunder,
Defendants’ breach of contract, and Defendants’ daily involvement and control in Thunder
preparations. He also has knowledge regarding Defendants’ bait and switch tactics.

       24.     Max Bischman
               Denver, Colorado

       Mr. Bischman has knowledge of Defendants’ agreement to purchase 51% of Thunder,
Defendants’ breach of contract, and Defendants’ daily involvement and control in Thunder
preparations. He also has knowledge regarding Defendants’ bait and switch tactics.


                                                5
       Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 7 of 10




       25.     Julie Coleman

        Ms. Coleman has knowledge of the parties’ agreement and Defendants’ daily involvement
and control in Thunder preparations. She also has knowledge regarding Defendants’ bait and
switch tactics.

       26.     Andrew Kelly

      Mr. Kelly has knowledge of the negotiations that occurred between the parties and
Defendants’ bait and switch tactics.

       27.     Suzanne Land
               Cincinnati, Ohio

      Ms. Land has knowledge of the negotiations that occurred between the parties, including
Defendants’ threat to file a lawsuit in Delaware unless Plaintiffs accepted a different deal, and
Defendants’ fraudulent business practices.

       28.     Bryan Gordon (through Defendants’ counsel)

        Mr. Gordon has knowledge of the negotiations that occurred between the parties,
Defendants’ agreement regarding Thunder, Defendants’ daily involvement and control in
Thunder preparation, and Defendants’ breach of the contract. He also has knowledge regarding
Defendants’ pattern and practice of fraudulent conduct, including Defendants’ bait and switch tactics
and abuse of the litigation process. Mr. Gordon has knowledge of Defendants’ pilfering of Plaintiffs’
key partners and employees. He also has knowledge regarding Defendants’ alleged defenses and
counterclaims, including that Defendants loaned Plaintiffs money. Mr. Gordon additionally has
knowledge of the music festival industry, including Kaaboo’s ticket sales and financial performance.
Finally, he has knowledge regarding Defendants’ fraudulent transfer of assets.

       29.     Rob Walker (through Defendants’ counsel)

        Mr. Walker has knowledge regarding Defendants’ agreement regarding Thunder and
payment to artists. He also has knowledge of Defendants’ pattern and practice of fraudulent conduct.
Mr. Walker further has knowledge regarding Defendants’ alleged defenses and counterclaims,
including that Defendants loaned Plaintiffs money. Finally, he has knowledge of Defendants’
fraudulent transfer of assets.




                                                 6
       Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 8 of 10




       30.     Emily Byer (through Defendants’ counsel)

        Ms. Byer has knowledge regarding Defendants’ daily involvement and control in Thunder
preparations, including promotion, marketing, and sales. She also has knowledge of Defendants’
pattern and practice of fraudulent conduct.

       31.      Any of Defendants’ other (past and present) members, investors, managers,
partners, joint venturers, attorneys, corporate parents, customers, subsidiaries, divisions,
accountants, partners, agents, employees, advisors, representatives, professionals, lenders,
consultants, assignees, affiliates, or other persons who may have acted, or purported to act, or are
purporting to act, on behalf of Defendants and/or any of the foregoing persons or entities.

       32.     Any person identified by any other party identified in any other party’s initial
disclosures, supplemental disclosures, documents disclosed, in response to written discovery
requests, attached to pleadings, identified by Defendants in support of any asserted claims or
defenses, or otherwise contained in documents exchanged in this matter.

       33.    Any expert witness or other person to be later determined and disclosed including,
but not limited to any person necessary for impeachment, rebuttal, rehabilitation, or expert
testimony.

       This is not an exhaustive list as discovery is still ongoing. Plaintiffs reserve the right to
 add, delete, and/or otherwise modify these witnesses.

      II. DOCUMENTS PLAINTIFFS MAY USE TO SUPPORT THEIR CLAIMS
          AND DEFENSES

       1. Emails and texts by and between the parties regarding negotiations, Defendants’
          agreement, Defendants’ control over Thunder preparations, and Defendants’ breach

       2. Defendants’ offer to purchase 51% of Plaintiffs’ music festival business for
          approximately $6.5M

       3. Draft contracts and exhibits reflecting the parties’ negotiations and Defendants’ bait
          and switch tactics

       4. Text and phone records between the parties

       5. Emails and texts by and between Defendants’ officers, directors and employees
          regarding negotiations and Thunder

       6. Defendants’ payments to artists

                                                 7
       Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 9 of 10




       7. Defendants’ marketing materials and public statements relating to music festivals

       8. Defendants’ valuation regarding Plaintiffs’ music festival business and Thunder

       9.    Accounting records, CAA deposits, ticketing records and audits, TSYS credit
            processing reports, property appraisals

       10. Documents reflecting Defendants’ bait and switch tactics

       11. Documents reflecting Defendants’ fraudulent business practices

       12. Documents reflecting Defendants’ similar complaints and lawsuits

       13. Personnel files of Plaintiffs’ employees and vendors that went to work for Defendants

       14. Emails and texts by and between Defendants and Plaintiffs’ employees regarding
           coming to work for Defendants

       15. Documents reflecting Defendants’ profits and losses from their music festivals

       16. Any and all documents exchanged with any other party in discovery and/or received
           from any non-party entities related to Thunder

This is not an exhaustive list as discovery is ongoing. Plaintiffs reserve the right to add, delete,
and/or otherwise modify witnesses.

    III.    COMPUTATION OF DAMAGES

          Plaintiffs seek damages and/or restitution from Defendants for: failing to make required
payments pursuant to the parties’ agreement regarding Thunder; denying responsibility for
Thunder losses; money owed to Thunder ticketholders and vendors, including class members in
the Arkansas class action lawsuits and settlement funds paid to them; Plaintiffs’ and related
entities’ lost profits, value and income; damages to Plaintiffs’ reputation; damages relating to
Defendants’ raiding of Plaintiffs’ key employees and partners; and punitive damages to prevent
Defendants from continuing their bait and switch tactics and fraudulent business practices.

           Plaintiffs will calculate damages at trial using Defendants’ own valuation of Plaintiffs’
festival holdings of approximately $13M; Thunder records and receipts; Plaintiffs’ and related
entities’ financial statements; Defendants’ valuation of their music festivals; industry valuations;
and comparables; among other things. Plaintiffs anticipate using one or more experts to establish
the value of Plaintiffs’ music festivals, ticketing companies, and land holdings.

                                                 8
      Case 5:15-cv-04890-KHV Document 758-2 Filed 01/22/20 Page 10 of 10




    IV.     INSURANCE AGREEMENTS

    Plaintiffs produced all insurance agreements subject to the parties’ agreement after
Judge O’Hara’s order.

Dated: July 13, 2018                          Respectfully submitted,

                                                  MCINNES LAW LLC
                                                  By: /s/ Jack McInnes
                                                  Jack D. McInnes (KS #21898)
                                                  3500 West 75th Street, Suite 200
                                                  Prairie Village, Kansas 66208
                                                  Telephone: (913) 220-2488
                                                  Facsimile: (913) 273-1671
                                                  jack@mcinnes-law.com

                                                  ATTORNEY FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

   I hereby certify that on this 13th day of July, a true and correct copy of the foregoing document
was served via email on counsel for Defendants.

                                                     By: /s/ Jack McInnes




                                                 9
